Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 29, 2019

                                        No. 04-19-00318-CV

                                     Leticia R. BENAVIDES,
                                             Appellants

                                                  v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CVQ-000161-D1
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
        The reporter’s record in this case was originally due on June 13, 2019. On June 14, 2019,
this court notified the court reporter by letter that the reporter’s record was late and must be filed
by no later than July 15, 2019. On July 17, 2019, the court reporter filed a notification of late
record requesting an additional sixty (60) days to file the reporter’s record. The request is
GRANTED. It is therefore ORDERED that the court reporter file the reporter’s record by no
later than September 16, 2019.

       Given that the court reporter has been given extensions of time to file the reporter’s
record in this case totaling ninety (90) days, the court reporter is advised that no further
requests for extension of time to file the reporter’s record will be granted. If the reporter’s
record is not filed by September 16, 2019, the court reporter is further advised that an
order may issue directing her to appear before this court in person and show cause why she
should not be held in contempt for failing to file the record.

        The clerk of this court shall cause a copy of this order to be served on the court reporter
by certified mail, return receipt requested, or give other personal notice of this order with proof
of delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Jose A. Lopez, Judge of the 49th Judicial District Court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court